           Case 2:19-cr-00065-Z-BR Document 96 Filed 12/14/20               Page 1 of 4 PageID 320
                              UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              Amarillo Division

UNITED STATES OF AMERICA                               AMENDED JUDGMENT IN A CRIMINAL CASE

   v.                                                  Case Number: 2:19-CR-65-Z-BR-(2)
                                                       U.S. Marshal’s No.: 58828-177
MELISSA LYNN DIETRICH                                  Sean Jeffrey Taylor, Assistant U.S. Attorney
                                                       Paul Edward Herrmann, Attorney for the Defendant


       On August 3, 2020 the defendant, MELISSA LYNN DIETRICH, entered a plea of guilty as to Count
Three of the Indictment filed on April 25, 2019. Accordingly, the defendant is adjudged guilty of such Count,
which involves the following offense:
Title & Section         Nature of Offense                                         Offense Ended        Count
18 U.S.C. § 4           MISPRISION OF A FELONY                                    04/25/2019           Three


       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed
pursuant to Title 18, United States Code § 3553(a), taking the guidelines issued by the United States Sentencing
Commission pursuant to Title 28, United States Code § 994(a)(1), as advisory only.

       The defendant shall pay immediately a special assessment of $100.00 as to Count Three of the
Indictment filed on April 25, 2019.

         Upon Motion of the government, all remaining Counts are dismissed, as to this defendant only.

       The defendant shall notify the United States Attorney for this district within thirty days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid.


                                                     Sentence imposed December 10, 2020.




                                                     ____________________________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE


                                                     Signed December 14, 2020.
       Case 2:19-cr-00065-Z-BR Document 96 Filed 12/14/20                    Page 2 of 4 PageID 321
Judgment in a Criminal Case                                                                      Page 2 of 4
Defendant: MELISSA LYNN DIETRICH
Case Number: 2:19-CR-65-Z-BR-(2)

                                                  PROBATION

       It is the judgment of the Court that the defendant, MELISSA LYNN DIETRICH, is hereby sentenced to
a term of probation for a term of Two (2) years as to Count Three of the Indictment filed on April 25, 2019.

        While on probation, in compliance with the standard conditions of probation adopted by the United
States Sentencing Commission at Section 5B1.3, the defendant shall:

1. The defendant shall report to the probation office in the federal judicial district where he or she is authorized
   to reside within 72 hours of the time the defendant was sentenced, unless the probation officer instructs the
   defendant to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the
   probation officer about how and when to report to the probation officer, and the defendant shall report to the
   probation officer as instructed.

3. The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside
   without first getting permission from the court or the probation officer.

4. The defendant shall answer truthfully the questions asked by the probation officer.

5. The defendant shall live at a place approved by the probation officer. If the defendant plans to change where
   he or she lives or anything about his or her living arrangements (such as the people the defendant lives
   with), the defendant shall notify the probation officer at least 10 days before the change. If notifying the
   probation officer at least 10 days in advance is not possible due to unanticipated circumstances, the
   defendant shall notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

6. The defendant shall allow the probation officer to visit the defendant at any time at his or her home or
   elsewhere, and the defendant shall permit the probation officer to take any items prohibited by the
   conditions of the defendant’s supervision that he or she observes in plain view.

7. The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the
   probation officer excuses the defendant from doing so. If the defendant does not have full-time employment,
   he or she shall try to find full-time employment, unless the probation officer excuses the defendant from
   doing so. If the defendant plans to change where the defendant works or anything about his or her work
   (such as the position or the job responsibilities), the defendant shall notify the probation officer at least 10
   days before the change. If notifying the probation officer in advance is not possible due to unanticipated
   circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal
   activity. If the defendant knows someone has been convicted of a felony, the defendant shall not knowingly
   communicate or interact with that person without first getting the permission of the probation officer—with
   the exception of co-defendant and spouse Jonathan Andrew Dietrich, which contact does not require
   advance permission of the probation officer.
       Case 2:19-cr-00065-Z-BR Document 96 Filed 12/14/20                    Page 3 of 4 PageID 322
Judgment in a Criminal Case                                                                      Page 3 of 4
Defendant: MELISSA LYNN DIETRICH
Case Number: 2:19-CR-65-Z-BR-(2)

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the
   probation officer within 72 hours.

10. The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or
    dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing
    bodily injury or death to another person, such as nunchakus or tasers).

11. The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential
    human source or informant without first getting the permission of the court.

12. If the probation officer determines that the defendant poses a risk to another person (including an
    organization), the probation officer may require the defendant to notify the person about the risk, and the
    defendant shall comply with that instruction. The probation officer may contact the person and confirm that
    the defendant has notified the person about the risk.

13. The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

       Also, as set forth in the Notice of Intent to Impose Conditions of Probation signed and dated December
10, 2020, the Defendant shall comply with the below-listed other conditions of supervised release, which are
derived from Sections 5B1.3(a), (b), (d), and (e), in relevant part:

1. The defendant shall not commit another federal, state, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
   15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
   court.

4. You must cooperate in the collection of DNA as directed by the probation officer.

5. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

6. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
   judgment.

7. You must notify the court of any material change in your economic circumstances that might affect your
   ability to pay restitution, fines, or special assessments.

8. The above drug testing condition is suspended, based on the court's determination that you pose a low risk
   of future substance abuse.

9. The defendant shall not be employed by, affiliated with, own or control, or otherwise participate, directly or
   indirectly, in the business of farming or dairy operations without the probation officer's approval.

10. The defendant shall not enter into any self-employment while under supervision without prior approval of
    the probation officer.
       Case 2:19-cr-00065-Z-BR Document 96 Filed 12/14/20                  Page 4 of 4 PageID 323
Judgment in a Criminal Case                                                                    Page 4 of 4
Defendant: MELISSA LYNN DIETRICH
Case Number: 2:19-CR-65-Z-BR-(2)

11. The defendant shall pay any remaining balance of the fine in the amount of $2,000, as set out in this
    Judgment.

12. The defendant shall maintain not more than one business and/or one personal checking account, and shall
    not open, maintain, be a signatory on, or otherwise use any other financial institution account without the
    prior approval of the probation officer.

13. The defendant shall provide to the probation officer complete access to all business and personal financial
    information.

14. The participant shall be monitored by the form of location monitoring indicated below for a period of 90
    days (post-conviction only) and shall abide by all technology requirements. The participant shall pay all or
    part of the costs of location monitoring based on his or her ability to pay as directed by the Court and
    pretrial services or probation officer.

                ☒ location monitoring technology at the discretion of the officer

                ☐ RF monitoring

                ☐ GPS monitoring

                ☐ voice recognition

                This form of location monitoring technology shall be used to monitor the following restriction
                on the movement of participants in the community as well as other court-imposed conditions of
                release. (the Court must impose one of these components):

                ☒ You are restricted to your residence every day from 8:00 p.m. to 7:00 a.m. or as directed by
                the supervising officer (curfew).


                                            RESTITUTION/FINE

         The Court orders Defendant to pay a fine of $2,000 through the office of the U.S. District Clerk, 205
East Fifth Avenue, Room 133, Amarillo, Texas, 79101-1559. If, upon commencement of the term of probation,
any part of the fine ordered by this judgment remains unpaid, Defendant shall make payments on such unpaid
balance at the rate of at least $50 per month. The first such payment shall be made no later than 60 days from
the date of this judgment and another payment shall be made on the same day of each month thereafter until the
fine is paid in full.

        Restitution is applicable in this case; however, restitution in the amount of $1,413,011.17 has been paid
by the unindicted co-conspirator. Therefore, the amount in this case is zero dollars.
